Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2005/0151105 (Ryan).
In Re claim 1 Ryan discloses an apparatus for selectively withdrawing a fluid from a medication vial, the apparatus comprising: a valve (104) disposed within a mouth of the medication vial; a coupling portion (102) coupled to the valve; a stopper (108) disposed within an internal volume of the valve, the stopper comprising means for varying its vertical position relative to the valve (pleats 108a); and at least one aperture defined within the valve (104), wherein the stopper comprises means for closing the at least one aperture when in an expanded configuration, and wherein the stopper comprises means for opening the at least one aperture when in a compressed configuration (shown in Figures 4 and 5).
In Re claim 2 Ryan discloses a means for varying the vertical position of the stopper relative to the valve comprising a plurality of compressible pleats (108a) defined along the height of the stopper.
In Re claim 3 Ryan disclose a stopper comprising an internal channel to accommodate the at least one aperture defined in the valve (internal channel in stopper 108 shown accommodating the aperture of the valve in Figure 2).

In Re claim 5 Ryan discloses a means for closing the at least one aperture when in an expanded configuration comprising a flange (112) configured to close the at least one aperture defined in the tip.
In Re claim 6 Ryan discloses a coupling portion comprising means for coupling to a syringe (syringe shown coupled to apparatus in Figure 5).
In Re claim 7 Ryan discloses the inlet defined in the bottom surface of the valve fluidically communicated to the fluid within the medication vial (vial adapter 12 shown in Figure 6).
In Re claim 8 Ryan discloses a means for the stopper to vary its vertical position relative to the valve comprising a top portion of the stopper which is configured to contact the syringe when it is coupled to the coupling portion (112 in Figure 5).
Ryan as applied to claims 1-8 above performs the method of claims 9-15 and 17-20 during ordinary use and operation.
In Re claim 16 Ryan discloses inserting a central neck (106) of the valve into a distal locking portion of the syringe (luer lock portions 106h in Figure 16 are inserted into a distal locking portion of a syringe when in use).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 5,685,866 (Lopez) discloses an apparatus for selectively withdrawing liquid from a vial comprising a valve and stopper system similar to the Ryan reference.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753